Citation Nr: 9934758	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  93-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected pseudofolliculitis barbae and acne, currently 
evaluation as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for the service-
connected postoperative perirectal abscess.  

3.  Entitlement to a compensable evaluation for the service-
connected chest muscle strain.

4.  Entitlement to a compensable evaluation for the service-
connected tinea cruris.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating determination 
by the RO.   

This case was previously before the Board in March 1996 and 
remanded for additional development and adjudication.  



FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is currently 
shown to be productive of skin irritation in the beard area, 
but there is no objective evidence of exudation or itching 
constant, extensive lesions, or marked disfigurement.  

2.  The veteran's perirectal abscess is currently shown to be 
productive of no more than slight impairment without leakage.  

3.  The veteran's service-connected disability manifested by 
chest muscle strain is shown to be productive of than no more 
than slight damage or any related functional loss.  

4.  The veteran's tinea cruris is essentially asymptomatic; 
there is no recent medical evidence of constant exfoliation, 
constant exudation, and/or constant itching as a result of 
this condition.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating 
for the service-connected pseudofolliculitis barbae and acne 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7806, 7814 (1999).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected perirectal abscess have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7332 
(1999).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected chest muscle strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.73 including Diagnostic Code 5321 
(1999).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected tinea cruris have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7806, 7813 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

In a June 1975 rating decision, service connection was 
established for pseudo-folliculitis barbae and acne, and a 10 
percent rating was assigned.  Service connection was 
established for a perirectal abscess, chest muscle strain and 
tinea cruris, and noncompensable evaluations were assigned to 
each.

VA outpatient records dated from 1980 to 1996 show periodic 
treatment for folliculitis and acne between 1980 and 1995.  
In April 1981, the veteran was evaluated for left anterior 
chest pain with an increase in pain with lifting or deep 
breathing.  An entry dated in January 1982 revealed that the 
veteran underwent drainage of a perianal abscess and had a 
normal postoperative course.  An entry dated in June 1983 
noted the veteran's history was significant for a recent 
gunshot wound to the left deltoid area in May.  In July 1991, 
the veteran was evaluated for tinea cruris.  The remaining 
records are significant for treatment for substance abuse.  

During a February 1999 VA dermatological examination, the 
veteran described both skin conditions as being constant in 
nature.  He reported that he had been treated for 
pseudofolliculitis in the past with medication but that 
current treatment consisted of using rubbing alcohol in the 
area.  The veteran complained of itching on the anterior 
thighs, but denied complaints of problems in the 
interpterygenous regions of the groin.  He also complained of 
soreness.  

On examination, the veteran's face was free of acneiform 
lesions, papules or pustules.  The upper neck in the beard 
area showed hyperpigmented papules.  There were no pustules 
or inflammatory lesions.  An examination of the groin 
revealed no signs or symptoms consistent with tinea cruris.  
There was slight hyperpigmentation on the upper inner thigh.  
The intercrural folds were free of maceration of dermatitis.  
The veteran had some dry skin on the anterior thighs with 
some slightly hyperpigmented papules around the hair 
follicles which were not inflamed and appeared to be old 
lesions.  Secondary excoriations were also noted.  There was 
no ulceration, exfoliation or crusting seen or systemic or 
nervous manifestations identified.  Diagnostic and clinical 
testing for tinea cruris was not conducted, as the physical 
examination did not require it.  The diagnosis was that of 
mild pseudofolliculitis barbae with no signs of acne or tinea 
cruris present.  The veteran was noted to have a past history 
folliculitis and possibly some eczema of the anterior thighs.  
The examiner opined that the veteran's condition was very 
common in bearded men with a thick diameter of hair shaft and 
curly hair in the beard region.  The examiner stated that 
folliculitis on the thighs was also very common, typically 
seen in people who reside in warm moist climates.  The claims 
folder includes photographs taken of the veteran's face.  

The veteran was also evaluated for perianal itching.  The 
examiner noted that the veteran had a history of incision and 
drainage of perirectal abscess and had been asymptotic ever 
since.  The veteran denied a history of change in bowel 
movements, bright red blood per rectum, hematochezia or 
tenesmus.  He did report problems with constipation.  On 
examination, there were no external lesions, and the rectum 
was normal on digital examination.  Guaiac was negative, and 
there were no fistulas were noted.  The veteran stated that 
his perianal area troubled him during periods of swelling and 
itching and was relieved by cream being applied to the area.  
There was no indication for surgical intervention.

The veteran also complained of pain in the midportion of his 
chest that radiates to the base of his left scapula.  He 
noted that the pain was present at rest or with activity and 
that nothing exacerbates it.  He reported that he had the 
pain for quite some time and that nothing seemed to help the 
symptoms.  He described that pain as sharp in nature and that 
it felt like "a knife going through him".  On examination, 
he had full range of motion of his left shoulder.  His 
anterior acromion and acromioclavicular joint were both 
nontender.  He had a good strength in the left shoulder.  An 
examination of the chest demonstrated normal symmetry of his 
pectoral muscles which were nontender to palpation and when 
actively contracted.  The examiner concluded the veteran's 
chest pain did not appear to be related to his chest muscles 
or shoulder.  He was referred for further evaluation to 
determine if the pain was secondary to cardiac origin.  


Analysis

The Board finds that the veteran's claims for increase are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), in 
that he has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991); Proscelle 
v. Derwinski, 2 Vet.App. 269 (1992).  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



I.  Pseudofolliculitis Barbae Acne

The veteran's pseudofolliculitis barbae acne is rated 
analogous to eczema, under Diagnostic Codes 7806 and 7814.  
As with eczema, the rating will depend upon the location and 
extent of the disease, and the repugnant disfigurement or 
other disabling characteristics of the manifestations.  A 10 
percent rating is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
whereas a 30 percent rating requires constant exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations.  38 C.F.R. § 4.118 (1998).  

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the condition, 
including when the veteran recently underwent a VA 
dermatological examination for compensation purposes in 
February 1999.  During that evaluation, there were no reports 
of any current difficulties, symptoms or flare-ups of either 
condition, and the examining physician all but confirmed as 
much.  Although there was evidence of hyperpigmented papules 
in the beard area, the veteran's face was free of acneiform 
lesions, papules or pustules.  Furthermore, there was no 
evidence that the veteran's skin disability manifests 
exudation or constant itching, extensive lesions, or marked 
disfigurement, such that an evaluation in excess of 10 
percent would be warranted.  Additionally, the Board has 
reviewed the photographs of the veteran's face and concludes 
the physician's findings regarding the appearance of the 
veteran's facial scars consistent with such photographs.  

Although the veteran has stated that he has facial itching, 
actual disability due to pseudofolliculitis barbae or acne is 
not now shown.  Accordingly, the veteran's skin condition is 
not shown to be so symptomatic or actively disabling as to 
warrant a compensable disability evaluation.  



II.  Perirectal Abscess

Under Code 7332, when the impairment of rectal or anal 
sphincter control is healed or slight without leakage, a 
noncompensable rating is assignable.  A 10 percent evaluation 
when there is constant slight or occasional moderate leakage.  
A 30 percent rating is warranted for impairment of bowel 
sphincter control manifested by occasional involuntary bowel 
movements necessitating the wearing of a pad.  When extensive 
leakage is present and there are fairly frequent involuntary 
bowel movements, a 60 percent rating is assignable.  A 
complete loss of sphincter control warrants a 100 percent 
evaluation.  38 C.F.R. § 4.114, Code 7332 (1998).  

Higher ratings are also provided for stricture of the anus or 
rectum (Code 7333), prolapse of the rectum (Code 7334) and 
hemorrhoids (Code 7336).  38 C.F.R. § 4.114 (1998).  

The veteran's February 1999 VA examination report indicates 
that his rectum was normal with no external lesions or 
fistulas noted.  The veteran has been asymptomatic since 
drainage of a perirectal abscess other than some occasional 
periods of swelling and itching.  

Moreover, these records do not show that he has had any 
further incision and drainage for any recurrence.  There is 
no evidence of actual sphincter impairment or change in bowel 
movements.  There was also no objective evidence of 
impairment of rectal or anal stricture, a persistent or 
frequently recurring prolapsed rectum, hemorrhoids or other 
symptoms required for a compensable rating under Codes 7333, 
7334 or 7336.  

Accordingly, the Board concludes that the symptomatology 
shown by the medical evidence is adequately compensated by a 
the current disability rating and that an increased 
disability rating is not warranted.  



III.  Chest Muscle Strain

The veteran's disability is currently evaluated as 
noncompensably disabling under Codes 5299-5321.  Code 5321 
provides that for injuries involving muscle group XXI, 
muscles of respiration (thoracic muscle group), a 
noncompensable rating is assigned for slight injuries.  A 10 
percent rating is assigned for moderate injuries and a 20 
percent rating is assigned for moderately severe or severe 
injuries.  Considering the veteran's disability picture and 
applicable rating criteria, the Board finds that rating by 
analogy to the aforementioned code is appropriate under 38 
C.F.R. § 4.20 (1998).  

In particular, the Board notes that, although the heading for 
Code 5321 was changed slightly to specify that respiration is 
the function of the muscles of respiration, the description 
of the muscle group and the criteria for evaluating 
disability remained unchanged.  The Board has carefully 
reviewed the evidence of record in light of the regulations 
prior to and after the 1997 amendments, and finds that remand 
for evaluation under the amended regulation and notification 
to the veteran of the changes would be fruitless, as there is 
no indication that any of the changes, whether considered 
substantive or not, are pertinent to this claim.  

In this case, the Board finds that entitlement to a 
compensable rating is not warranted.  The veteran's 
complaints of sharp pain on the left side of the chest are 
recognized; however, the Board notes that VA outpatient 
treatment records show the veteran's history is significant 
for gunshot wound to the left deltoid area in 1983.  The data 
also does not show that the veteran experiences impairment of 
movement, respiration, or any other impairment as a result of 
his service-connected disability. Further, the VA examiner in 
February 1999 concluded that the veteran's chest pain did not 
appear to be related to chest muscles or his shoulder.  
Therefore, the Board finds that a compensable rating, under 
the criteria effective before and after the 1997 amendments, 
for injuries to Muscle Group XXI is not warranted.  



IV. Tinea Cruris

Currently, the veteran's service connected tinea cruris is 
noncompensably disabling under 38 C.F.R. § 4.118, Code 7813 
(1998) (dermatophytosis), which is rated as eczema (i.e. Code 
7806).  A noncompensable rating under Code 7806 contemplates 
slight, if any, exfoliation, exudation or itching if on a 
nonexposed surface or small area.  A 10 percent rating 
contemplates eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation under this code contemplates eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 Code 7806 (1998).  

The most recent VA examination does not demonstrate any signs 
or symptoms consistent with tinea cruris.  The veteran 
currently has slight hyperpigmentation on the upper inner 
thighs and some dry skin on the anterior thighs with slightly 
hyperpigmented papules around the hair follicles.  These 
papules were not inflamed and appeared to be old lesions.  
Secondary excoriations were also noted.  There was no 
ulceration, exfoliation or crusting seen and no systemic or 
nervous manifestations identified.  Additional testing for 
tinea cruris was not conducted as the physical examination 
did not require it.  The VA examiner noted the veteran's past 
history of folliculitis and possible eczema of the anterior 
thighs, but did not identify them as due to tinea cruris.  

A review of the findings on examination and treatment do not 
support a compensable rating for the veteran's tinea cruris.  
Initially, the Board notes that the condition is limited to 
the groin area, neither an exposed surface nor an extensive 
area.  Neither exfoliation, exudation nor itching was 
reported on examination.  While the Board has noted the 
veteran's complaints, given the limited objective findings on 
examination and treatment, a compensable rating on a 
schedular basis is not warranted.  

In the abscess of more disabling symptoms and with due 
consideration to the provisions of 38 C.F.R. § 4.7, increased 
evaluations in this case are simply not warranted.  The Board 
therefore finds that the preponderance of the evidence is 
against the claims for increased ratings for 
pseudofolliculitis barbae acne, perirectal abscess, chest 
muscle strain and tinea cruris, and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

An increased rating for the service-connected 
pseudofolliculitis barbae acne is denied.  

A compensable rating for the service-connected perirectal 
abscess is denied.  

A compensable rating for the service-connected chest muscle 
strain is denied.  

A compensable rating for the service-connected tinea cruris 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

